Case 3:20-cv-07506 Document 3-1 Filed 10/26/20 Page 1 of 9




         EXHIBIT 1
                 Case 3:20-cv-07506 Document 3-1 Filed 10/26/20 Page 2 of 9




                  Connect your apps and automate work ows
Easy automation for busy people. Zapier moves info between your web apps automatically, so you can
                               focus on your most important work.



                             Create a Zapier account with Google


                               Quynh Vu
                               qvu@kaufholdgaskin.com


                                          Continue as Quynh




                                              Sign up with Facebook



                                              Sign up with Microsoft


                                                        OR



                        Work Email



                                                 Get Started Free


                      By signing up, you agree to Zapier’s Terms of Service and Privacy
                      Policy.




                                                                                          Log in   Sign up


                                 TRUSTED AT COMPANIES LARGE AND SMALL




                                                                                                         /
Case 3:20-cv-07506 Document 3-1 Filed 10/26/20 Page 3 of 9

                             Integrate
     Link your web apps with a few clicks, so they can share data




                            Automate
      Pass info between your apps with work ows called Zaps




                             Innovate
    Build processes faster and get more done—no code required




   Zaps connect the apps you use every day


                              TRIGGER
                              When I get a new email
                              in Gmail




                              ACTION
                              Copy the attachment
                              from Gmail to Dropbox




                              ACTION
                              Alert me in Slack about
                              the new Dropbox le



                                                                    /
Start work ows fromCase 3:20-cv-07506 Document 3-1 Filed 10/26/20 Page 4 of 9
                    any app
Pick a trigger that sets your Zap into motion.



Finish routine tasks automatically
Zaps complete actions, while you solve more important problems.



Simple, ll-in-the-blank setup
Point, click, automate. Go from idea to work ow in minutes.




                                      Zapier handles your busy work
                               Discover how Zapier makes automation accessible to everyone.



                                                       See how it works




                                More than 2,000 apps, better together
           Stick with the tools that work for you. Zapier connects more web apps than anyone, and we
             add new options every week. We integrate with apps such as Facebook Lead Ads, Slack,
                             Quickbooks, Google Sheets, Google Docs, & many more!



                               Search for the apps you use...




                                   Google Sheets


                                   Gmail


                                   Slack


                                   Google Calendar


                                   Twitter




                                                                                                       /
                           Case 3:20-cv-07506 Document 3-1 Filed 10/26/20 Page 5 of 9
                                                         Sign up for free




   Anyone can build workflows with a few clicks
Our editor was made for do-it-yourself automation. Set up Zaps without developer help.


                                                  See the Demo




                                        Flexible plans that t your needs


                                                         Free forever


 Start with the basics as long as you need. Grab free tools that help you do more with your most-used apps.

    Build one-to-one connections with your apps


    Automate basic tasks


    Get help from our top-notch support team




                                                        Premium plans


 Get premium tools to build advanced work ows. Our Premium Plans give you the tools to automate more, so you can
 work less.

    Plans that start at $20 per month


    Build more work ows with more steps


    Create conditional work ows


    Get priority support


    Upgrade or downgrade at any time


                                                                                                               /
                          Case 3:20-cv-07506 Document 3-1 Filed 10/26/20 Page 6 of 9


                                                      Start a 14-day free trial

                                                     No credit card required




                                            Zapier makes you happier
                   More than 3 million people rely on Zapier to take care of their tedious tasks.




"If we didn't get these noti cations through Zapier, we'd miss important information on how patient funding is going. It's saved us so
much time."


GRACE GAREY, CO-FOUNDER OF WATSI




"I teach people how to sell their books online. The less code they need the better. Zapier eliminates the need for code."



PAUL JARVIS, DESIGNER & AUTHOR




                                                                                                                                         /
 "Zapier quietly works in the background.
                            Case          My team is now
                                   3:20-cv-07506         using process
                                                      Document     3-1to be more
                                                                         Filed   productive without
                                                                               10/26/20     Page 7  even
                                                                                                      of knowing
                                                                                                         9       it."



 OPHELIE LECHAT, HEAD OF PRODUCT AT SITEPOINT




                                         Wave goodbye to your busywork
                      Don't waste another minute. Create an account now and start saving more time.



                                                             Sign up for free




                                                                   Apps by Title
                                                    0–9 A B C D E F G H I J K L M
                                                     N O P Q R S T U V W X Y Z



Top Searches                 Popular Apps               Trending Apps                        Top Apps by Category         Our Best Content

Slack Integrations           Dropbox                    Twitch                               Project Management           Best Video Conferencing Apps

Salesforce Integrations      Google Sheets              Printful                             Calendar                     Best Email Apps

HubSpot CRM Integrations     DocuSign                   Microsoft To-Do                      Email                        Best CRM Apps
PayPal Integrations          WordPress                  Microsoft Outlook                    CRM (Customer Relationship   Best Note Taking Apps
                                                                                             Management)
Asana Integrations           O ce 365                   Medium                                                            Best Calendar Apps
                                                                                             Marketing Automation
Show more                    Show more                  Show more                                                         Show more
                                                                                             Show more



                                                                     Pricing
                                                                      Help
                                                          Developer Platform
                                                                     Press
                                                                      Jobs
                                                        Zapier for Companies



                                                 Follow us



                                                                    makes you happier :)



                                             © 2020 Zapier Inc.       Terms        Privacy     Brand




                                                                                                                                                     /
                                                                                       Page 1 of 2
              Case 3:20-cv-07506 Document 3-1 Filed 10/26/20 Page 8 of 9




                  Not sure where to
                    start, Quynh?
          That's okay! If you want to learn more about what Zapier can do for
          you, try one of these Zap templates. These are pre-made Zaps where
          we've done most of the heavy lifting and will let you see an example
          of how a Zap works.




              Get a daily SMS message                Schedule weekly Slack
              with the day's weather.                messages to send
                                                     reminders to your team.


                   Try this Zap                           Try this Zap




          Tomorrow, we'll show you how to connect the apps you use
          most—and teach you how to create a customized Zap that does your
          busywork for you.




mhtml:file://C:\Users\qvu\AppData\Local\Microsoft\Windows\INetCache\Content.Outlo...   10/23/2020
                                                                                            Page 2 of 2
              Case 3:20-cv-07506 Document 3-1 Filed 10/26/20 Page 9 of 9



                                 Got a question? Send us a message

                               © 2020 Zapier, Inc. All rights reserved.
                         548 Market St #62411, San Francisco, CA 94104-5401

               You received this email because you're subscribed to Zapier Tips & Tricks.
                  Want to unsubscribe or change which emails your receive from us?
                                   Update your email preferences



                                      Privacy policy | Contact us




mhtml:file://C:\Users\qvu\AppData\Local\Microsoft\Windows\INetCache\Content.Outlo...        10/23/2020
